Citation Nr: 1708943	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  14-24 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for ulcers.

2.  Entitlement to rating in excess of 70 percent for PTSD prior to April 17, 2013.  


REPRESENTATION

Appellant represented by:	Daniel Francis Smith, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from November 1968 to October 1969.  

These matters come before the Board of Veterans' Appeals (Board) from May 2011  and June 2014 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.  

In December 2016 correspondence, the Veteran's attorney stated that the Veteran had filed July 2014, January 2015, and June 2015 notices of disagreement to the 2014 rating decision with regard to the effective date of a 100 percent evaluation for posttraumatic stress disorder (PTSD) (which can also be characterized as a claim for an increased rating prior to April 17, 2013) and that he had challenged an RO finding that the issue of entitlement to a TDIU was moot.  The Veteran's attorney further stated that the "RO has not yet acted on this NOD."  However, on February 3, 2015, the RO issued a statement of the case (SOC) in response to the NOD for the effective date of the 100 percent evaluation for PTSD.  The SOC was mailed to the Veteran's correct address of record at that time and a copy was mailed to his attorney at the attorney's correct address of record at the time.  In viewing the evidence in the light most favorable to the Veteran, the Board finds that his June 2015 correspondence can be accepted as a timely substantive appeal with respect to the claim for an earlier effective date for the 100 percent rating as it was within one year of the July 2014 rating decision.  Thus, the issue is on appeal. 

The Board acknowledges the Veteran's representative's statement that he filed a notice of disagreement as to a November 2011 rating decision which denied a total disability rating based on individual unemployability (TDIU) and that he has not yet received an SOC.  The Board finds that the issuance of an SOC is not appropriate in this case and would merely cause unnecessary VA action without any benefit to the Veteran.  Under Rice v. Shinseki, 22 Vet. App. 447 (2009), the issue of entitlement to a TDIU is for consideration in connection with a claim for an increased rating.   In the present case, as is discussed in further detail below, the Board is granting a 100 percent rating for PTSD for the entire period on appeal.  The Veteran's only service-connected disability is PTSD.  As the Board's grant of a 100 percent schedular rating is a greater benefit than a TDIU, the issue of entitlement to a TDIU is moot.   


FINDINGS OF FACT

1.  The Veteran's service treatment records are negative for complaints of, or treatment for, an ulcer.

2.  The Veteran has reported that he had a bleeding ulcer in approximately 1998 or 1999, approximately three decades after separation from service.

3.  The most probative evidence does not reflect that the Veteran had an ulcer disability which manifested in symptoms to a compensable degree within one year after separation from service.

4.  There is no competent credible probative evidence which reflects that the Veteran has a current ulcer disability causally related to, or aggravated by, service or a service-connected disability.  

5.  In giving the benefit of the doubt to the Veteran, the Board finds that his PTSD has caused total social and occupational impairment throughout the rating period on appeal. 


CONCLUSIONS OF LAW
 
1.  The criteria for service connection for an ulcer(s) disability have not been met. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 

2.  The criteria for a 100 percent rating for PTSD have been met since August 11, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code (Code) 9411 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to the ulcer claim, the Board has considered whether a VA examination is warranted but finds that it is not.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006). 

The Veteran is competent to report possible symptoms such as blood in the stool, vomiting blood, weight loss, and/or pain in the abdomen.  However, there is no credible evidence of such symptoms during the pendency of his claim to indicate a disability.  Rather, the Veteran contends that he had a bleeding ulcer in 1998 or 1999 which was repaired several years prior to the pendency of his claim. Moreover, in 2002, again prior to the pendency of his claim, he reported that he no longer had ulcer-related difficulties.  Finally, the competent evidence of record does not indicate that the Veteran has had a current ulcer disability (during the pendency of the claim) which is causally related to, or aggravated by a service-connected disability.  Thus, a VA examination under McLendon is not warranted.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Ulcers are a disability listed under 38 C.F.R. § 3.309.

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Rating Disabilities

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned. Id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3.
In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted. 

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum scheduler rating) - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126 (a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (b). 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118. 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Ulcer Disability
 
The Veteran's STRS are negative for diagnosis of, or treatment for, an ulcer.  On his September 1969 report of medical history for separation purposes, the Veteran denied stomach, liver or intestinal trouble, denied frequent indigestion, and denied weight loss.  His report of medical examination was normal.  The competent credible evidence of record does not support a finding that the Veteran has an ulcer disability. 

In 2010, the Veteran filed a claim for service connection for ulcers and stated that the disability began in service in 1971.  He did not provide any clinical evidence as support.  Moreover, an onset date of 1971 would be more than a year after separation from service in 1969.  There is no competent credible evidence of record that the Veteran had an ulcer disability which manifested to a compensable degree within a year of separation from service. 

The Board acknowledges that there are post service clinical records which reflect complaints of the stomach.  For example, a 1994 record reflects that the Veteran reported that he was on Tagamet daily, and a 1996 record reflects that the Veteran has gastritis.  An October 1998 record reflects that the Veteran reported that he has a constant stomach problem and is being treated with some medication.  A February 1999 VA record reflects a history of peptic ulcer disease.  A Michigan Disability Determination Services Report reflects that the Veteran reported having had surgery for a bleeding ulcer on January 7, 1999, and was currently on a special diet related to his ulcer.  A November 1999 VA radiology record reflects that there was no evidence of an ulcer and the Veteran had a normal upper GI series.  A December 1999 VA record reflects that the Veteran complained of having gastric problems for the past three months.   

Despite these complaints, the records do not reflect that the Veteran had an ulcer disability in service or to a compensable degree within one year after service.  Further, to the extent that any of the Veteran's contentions can be seen as a report of continuous ulcer symptoms since service, the preponderance of the evidence is against a finding of continuity of symptomatology.  At service separation, the Veteran denied stomach or intestinal trouble, indigestion, or weight loss.  Further, the Veteran reported that his ulcer disability began in 1971, over a year after service separation.  Notably, a November 1999 VA radiology record reflects that there was no evidence of an ulcer and the Veteran had a normal upper GI series.  Also, a May 2002 examination report reflects that the Veteran reported that he had a bleeding ulcer two years earlier but no problems since then.  The diagnosis was "cautery of bleeding ulcer two years ago with no current symptoms and with no anemia now.  This should be causing no difficulties at this time." 

Importantly, the evidence of record does not support a current ulcer disability.  When the Veteran submitted a VA Form 21-4142 in July 2011, he did not provide any treatment dates after 1998 or indicate that he was under current treatment for an ulcer.  The Veteran's claim has now been pending for more than five years and he has failed to provide evidence of an ulcer disability during this period.  Although a 2011 VA clinical record reflects that the Veteran had GERD and bleeding ulcers, and an April 2013 PTSD VA examination report reflects that the Veteran reported that he no longer drinks alcohol at all due to bleeding ulcers, these appear, based on the record as a whole, to be reports of a history of an ulcer rather than a current disability. 

In sum, the Veteran had a bleeding ulcer years before filing a claim, takes medication for indigestion and/or gas, and has provided no evidence that he has a current ulcer.  In the absence of a current disability, service connection cannot be granted for such disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Veteran does not point to any occasion, treatment, or evaluation during the pendency of the claim at which an ulcer disability was diagnosed.  Thus, the preponderance of the evidence is against a finding that he has a current ulcer disability.  

Assuming arguendo that the Veteran does have a current ulcer disability, the Board still finds that service connection is not warranted.  The probative evidence, the records contemporaneous to service, is against a finding of an ulcer disability related to service, including on a presumptive basis.  Not only did the Veteran not have documented complaints in service, but he denied stomach problems in 1969 when preparing for separation.  

Moreover, there is no competent clinical evidence of record that it is as likely as not that he has a current ulcer disability which is causally related to, or aggravated by, a service-connected disability.  Although the Veteran has contended that he believes his stomach problems are due to his nerves, he has not been shown to be competent to provide a probative etiology opinion with respect to a complex medical matter such as the interplay between psychiatric disability and an ulcer disability.  The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion with respect to the claimed disability.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).    

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102 , but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
Effective Date for 100 Percent Rating for PTSD

The Veteran is seeking an earlier effective date for his 100 percent schedular rating for PTSD.  Historically, a May 2011 rating decision granted service connection for PTSD effective August 11, 2010, based upon a claim to reopen and assigned a rating of 70 percent disabling.  As the Veteran did not file a notice of disagreement with respect to the effective date of the grant of service connection for PTSD within one year of notification of the May 2011 decision, that effective date is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Within one year of the May 2011 rating decision, the RO received additional evidence (as well as a notice of disagreement with the initial rating assigned) and thereafter issued another rating decision in June 2014 which assigned the current 100 percent rating, effective April 17, 2013.  [The RO also issued an April 2012 rating decision granted two temporary total disability ratings for PTSD due to hospital treatment in excess of 21 days.]  Accordingly, the narrow question presented in this appeal is whether the veteran is entitled to a 100 percent schedular evaluation earlier than April 17, 2013, but no earlier than the effective date of the grant of service connection for PTSD, August 11, 2010.  See 38 C.F.R. § 3.400 (2016).

A September 2010 statement (VA Form 21-4138) from the Veteran's sibling, M.S., reflects, in pertinent part, as follows:

[The Veteran] talks and acts stupid all the time, doesn't know how to do anything, large or small job.  He lies, cheat [sic], make [sic] promises he can't keep and always begging, always in a hurry to do nothing, lots of nervous energy wasted.  He reminds me and acts like a helpless child.  He does not trust because he thinks everybody out to get him.  I've been helping [the Veteran] over the years with Finances, Food, [and] Shelter to keep him off the streets since the Government won't  help him.  

A September 2010 statement (VA Form 21-4138) from K.K. reflects her opinion that the Veteran drinks to help deal with his nightmares.

A September 2010 VA examination report reflects that the Veteran had not received active treatment since 2007 and that it "appears more than he makes more use of inpatient treatment than outpatient treatment, but he has had 13 hospitalizations over the last 16 years. . . ."

The 2010 VA examination report reflects that the Veteran currently lives alone but has an "on and off" relationship with a girlfriend.  The Veteran reported that he still has a lot of social hypervigilance and intrusive thoughts and flashbacks of his war experience.  Upon examination, he was alert and oriented times three.  His mood upon examination was "irritable, defensive at times, and anxious."  It was noted that he had "a lot of hypervigilance, some paranoia".  The Veteran reported that he had been drinking more lately which is creating problems with his current girlfriend.  

It was noted that the Veteran bathes on a regular basis, and that his dress and hygiene were casual but adequate.  It was noted that the Veteran was able to manage Social Security Disability benefits.  The examiner also noted that the Veteran "has no acute panic attacks now, but in the past he has had them" and he has "social dysfunction.  He was married and divorced times [three]."  It was also noted that he has temper problems, paranoia, and a history of heavy substance abuse.

The examiner stated as follows:

Capacity for improvement and remission of the Posttraumatic stress disorder is very limited.  He has been diagnosed with Posttraumatic stress disorder and chronically hospitalized over 15 times. But it appears to help keep him from committing suicide or harming anybody else. He uses it appropriately as needed.

The examiner found that the Veteran did not exhibit suicidal ideation currently but had in the past when he had been hospitalized.  The examiner also noted that the Veteran still has intrusive thoughts, flashbacks, nightmares, some sleep disturbance, great difficulty with relationships in that he has not been able to "hang on" to them, and has been unemployed due to psychiatric reasons since 1991 despite treatment for his PTSD.

The examiner found that the Veteran's substance abuse was less likely due to service and had pre-existed it.  

The examiner assigned a GAF score of 45 for his PTSD, and an overall GAF score of 40 which included his cocaine, marijuana dependence, and alcohol dependence.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas. See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

The Veteran was treated for his PTSD on an inpatient basis from September 16, 2011 to October 8, 2011.  An October 2011 VA discharge summary reflects a GAF score of 50.  It was noted that the Veteran lived alone, and had been working for company M. until recently when he was let go.  It was also noted that he had been on probation for domestic violence until August 2011.  The Veteran was alert and oriented times three.  He answered questions appropriately and had a logical thought process.  He had good insight and fair memory, and no thought disorder.  

The Veteran was again treated on an inpatient basis from November 30, 2011 to January 13, 2012.  He reported persistent PTSD symptoms and needing a repeat CPT (cognitive processing therapy) program due to return of nightmares, anger, short temper, return to isolation and avoidance with flashbacks.  It was noted that upon his admission, his urinalysis was positive for cannabinoids and opiates.  The Veteran's January 10, 2012 Discharge summary reflects a discharge GAF score of 50/51.

Thus, it appears that sometime in early September 2011, the Veteran's symptoms were significant enough for inpatient treatment and that his symptoms did not significantly subside after treatment because seven weeks later, he again sought treatment.

December 2012 to April 2013 VA Recreational Therapy notes reflect that the Veteran attended music therapy clinic for enrichment and stress management.  He played with the ensemble where he worked on using rhythm instruments and the congas.  He also painted with the creative expression group.  He also worked on the script for play in which he was acting.  The Veteran appeared to enjoy the socialization with others, the creative energy generated, and the sharing and continued development of musical abilities.  He was friendly and pleasant throughout session.  

An April 2013 VA examination report reflects a GAF score of 44; however, the examiner found that the Veteran did not have total occupational and social impairment.  Rather, the examiner found that the Veteran had "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood" which equates with a 70 percent disability rating.  The examiner noted that the Veteran was raised by a single parent and has no contact with his father.  The examiner also noted that the Veteran's "substance abuse, which continues with daily use of marijuana may be due to his childhood circumstances or his PTSD symptoms.  All of the diagnoses and symptoms likely exacerbate each diagnoses.  Unable to differential what portion of each symptom is attributable to each diagnoses beyond mere speculation."  Affording the Veteran the benefit of the doubt, the Board will consider all the Veteran's psychiatric symptoms, as well as those due to substance abuse, as part of his service-connected disability absent clinical evidence clearly showing a distinction between symptoms manifested from different etiologies.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The 2013 examiner also noted that the Veteran has three children and has "contact with one but otherwise has no relationships with any of them."

The claims file also includes an April 2013 vocational evaluation from Vocational Management Services, Inc. record.  The vocational expert stated as follows:  

[t]here is no doubt in my professional opinion that it is at least as likely as not, that [the Veteran] is unable to secure or follow a gainful occupation as a result of his service-connected disabilities."  He further stated that the Veteran "suffers from symptoms from his PTSD including nightmares which occur about 3 times a week, and lead to him being fatigued the following day.  He has problems with intrusive thoughts and the ability to concentrate.  He is a loner and stays away from others.  He has problems with authority and authority figures.  [He] is a big man, and others might easily overact to his behavior.  He attends group therapy every week and considers that his condition is stable.

The Board places great weight on the fact that the Veteran has been hospitalized twice during the period in question and that the 2010 VA examiner found that the Veteran appears to use hospitalization to keep from committing suicide or harming anybody else.  The Board has also considered the evidence that the Veteran's substance abuse is unable to be distinguished from his PTSD, that his substance abuse has led to difficulties maintain a relationship, that he has had domestic abuse problems, and that he has been unable to maintain employment for an extended period of time during the rating period.

In giving the benefit of the doubt to the Veteran, the Board finds that he is entitled to a 100 percent rating for the entirety of the rating period in question, or since August 11, 2010. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for ulcers is denied.

Entitlement to a 100 percent evaluation for service-connected PTSD is granted from August 11, 2010, subject to the controlling regulations governing monetary awards. 




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


